ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_04_EN.txt. 94

DISSENTING OPINION BY M. ZORICIC.
[Translation.]

I agree with the Court’s opinion as regards its competence to
interpret the Charter, but I am sorry I cannot support the opinion,
firstly because I consider that the Court should have refrained from
answering the question put, and secondly because I cannot accept
the conclusions of the reply

TL

The Court’s competence in advisory opinions is derived from
Article 65 of the Statute, which says that : “The Court may give an
advisory opinion on any legal question.” It follows from this that
the Court is not obliged to give opinions for which it is asked, but
on the contrary has a discretionary power in the matter.

The above interpretation is the same as that adopted by the
Permanent Court of International Justice on March roth, 1922.
Judge J. B. Moore had written a memorandum on the question of
advisory opinions (Acts and Documents concerning the Organization
of the Court, Series 2, Annex 58 a, p. 383), in which he emphasized
that the advisory powers were derived from Article 14 of the
Covenant of the League of Nations. The French text of Article 14
(“La Cour donnera aussi des avis....”’) differed from the English
text (“The Court may also give....’’), the word ““may”’ in the English
text implying a permission, i.e. a discretion. After careful study
of the preparatory work and of the nature of the Court’s duties,
Judge Moore reached the conclusion that it was for the Court itself
“to determine in each instance whether .... it would undertake to
give advice”’ (l. c., p. 384), and that “1f an application for such an
opinion should be presented, the Court should then deal with the
application according to what should be found to be the nature and
the merits of the case’ (p. 398).

In 1935, Judge Anzilotti relied on this interpretation and added
that “there is no reason to suppose that the Court has ever meant
to modify its attitude’ (Series A./B., No. 65, p. 61).

It remains to be seen whether the powers of the present Court are
not more restricted on this subject than were those of the old Court.
I do not think so ; for there can be no doubt that Article 65 of the
present Statute, in which the French text (‘‘peut donner’’) corre-
sponds entirely with the English text (‘‘may give”), implies that the

41
DISSENTING OPINION BY M. ZORICIC 95

authors of the Statute had the question in mind, and that they
deliberately adapted the French text to the English, thus giving
the Court a discretion to decide whether, in a particular case, it
should give an opinion on a question put, even if it were a legal
question.

The need for such a discretionary power is derived also from
the purposes for which the Court was created, and from its
nature as an essentially judicial body, with the task of encourag-
ing and developing between nations the principle and methods
of judicial decisions, and of contributing thereby to the peaceful
settlement of disputes between States. The Court can only fulfil
this important task in complete independence.

Neither the Charter nor the Statute of the Court contain any
provision to the effect that the Court, even if it considered itself
competent, would be obliged to give an opinion ; Article 65, on the
contrary, reserves for the Court a right to take such action as it
thinks fit, on a request for an opinion. I therefore think that the
Court should have abstained from replying to the present question,
for the reasons that I will set out briefly below :

The Assembly resolution and the documents submitted to the
Court by the Secretary-General show that the request for an opinion
had its origin in a divergence of views that arose in the Security
Council as to the attitudes adopted by Members of the Council
during the discussion on the admission of certain States. These
were views expressed in a political body relating essentially to
political acts, and based on arguments and appreciations of a
political nature. Moreover, I feel bound to conclude from the cir-
cumstances that the request was made to the Court for a definitely
political purpose.

It is true that the request submits the question in an abstract
form, but it is no less true, and is beyond doubt, that the Court’s
answer lends itself to a different interpretation, namely that it
relates to the above-mentioned discussions. And although the
Court has stated that it only considers the question in the abstract,
the reply will, in my view, be interpreted as containing a judgment
on the action of members of the Security Council. The Court is
thus drawn on to the slippery ground of politics, and its reply may
well become an instrument in political disputes between States.
This may do considerable harm to the Court’s prestige and to
the confidence that the Court should inspire in all nations if it
is to fulfil its important duties as guardian of the law and principal
judicial organ of the United Nations.

IL.

As however the Court has decided to give an opinion, I must
state the reasons for which I am not in agreement with that opinion.

42
DISSENTING OPINION BY M. ZORICIÉ 96

I would begin by saying that, in substance, I agree with
what is said in the joint opinion of the Vice-President and of
Judges Winiarski, Sir Arnold McNair and Read. My chief reason
for writing a separate opinion is that I look at the question put
to the Court from a somewhat different angle, having in view the
concrete cases which gave rise to the request for an opinion.

Before examining the question before the Court, I have the
following observations to make:

The Preamble to the General Assembly’s Resolution of Novem-
ber 17th, 1947, runs as follows:

“Considering the exchange of views which has taken place in
the Security Council at its 204th, 205th, and 206th Meetings,
relating to the admission of certain States to membership in the
United Nations...”

This Resolution ends with the following provision :

“Instructs the Secretary-General to place at the disposal of
the Court the records of the above-mentioned Meetings of the
Security Council.”

There seems to me to be no possible doubt as to the Assembly’s
intention ; the Assembly states the origin and nature of the
request for an opinion in order that the opinion may be given
in the light of the facts and circumstances from which it arose.

It may be said that the question itself is in an abstract form.
This does not seem to be decisive, for it does not remove the fact
that the Resolution of November 17th, 1947, is a whole in which
the abstract question is closely connected with the recital which
precedes it and explains its meaning and scope. The Secretary-
General supplied the Court with a large number of documents,
and also instructed his representative to make an oral statement
to the Court on the history of the question. It follows from
all these facts that the Court is expressly asked in the Assembly
Resolution to give an opinion, taking account of the facts in
which the request originated.

Nothing could be more natural, In human life, all activity
is based on concrete considerations or facts. To attempt to
judge and explain such acts in the abstract would be to mis-
construe the intentions, to work in a vacuum, and to misunder-
stand the meaning of real life. This is still more evident in the
case of a Court of Justice whose first duty is to decide whether
certain acts are in accordance with law.

*
* *

The request for an opinion is presented as one single question,
but there are in reality two, on different planes :

43
DISSENTING OPINION BY M. ZORICI¢ 07

(1) Is a Member called upon to vote juridically entitled to
make its consent to the admission of a State to the United
Nations dependent on conditions not expressly provided
by paragraph x of Article 4 of the Charter, and

{2} Can such a Member, while it recognizes that the conditions
set forth in that provision to be fulfilled by the State
concerned, subject its affirmative vote to the additional
condition that other States be admitted to membership
in the United Nations together with that State ?

It is quite clear that the word “‘conditions’’ in the first question
has a different meaning from that which it has in the second.
Article 4, paragraph 1, mentions certain conditions that are to
be fulfilled by a State desirous of admission. Thus, it is solely
a question of the qualities that must exist at the moment of
considering the admission.

In the second question, the word “conditions” has a very
different meaning. It is used in its habitual legal sense: the
condition mentioned in this part of the application relates te a
future and uncertain event, namely, that the other members of
the Council would accept the obligation to vote for the admission
of other States. This condition concerns the members of the
Security Council, who alone could fulfil it, whereas the candidate
cannot, in any way, contribute to its fulfilment.

IIT.

The first part of the question calls on the Court to decide whether
a Member called upon to vote is juridically entitled to make its
consent to admission dependent on conditions not expressly provided
by paragraph 1 of Article 4 of the Charter.

The legal foundation for a certain method of procedure can only
be examined in the light of the rules of law that govern it. On
the subject of voting in the Council and the Assembly, there are
no provisions. Neither the Charter nor the Rules of procedure
of the Council or the Assembly contain anything as to what a
Member may or should do when it votes and—a point of great
importance—there is no obligation on the part of Members to give
a reason for their vote. All that is said on the subject is that
each Member has one vote (Articles 18 and 27 of the Charter) ;
the exercise of the right to vote is left entirely to their discretion.

As a Member who votes is entitled to do so without giving any
reasons for his vote, he may act in accordance with his own view
of the case; and it is the question of any possible limits to this
view that leads to a consideration of the nature of the provisions
of Article 4 of the Charter.

44
DISSENTING OPINION BY M. ZORICI¢ 98

For a State to be admitted to the United Nations the required
conditions, or rather qualities, are, according to Article 4, para-
graph 1, that it shall be peace-loving, that it shall accept the
obligations contained in the Charter, and that it shall be able and
willing to carry out these obligations. It is quite clear that the
actual appreciation of these qualities, and therefore their existence,
may depend on elements of all kinds. But, apart from that,
there is nothing in Article 4, paragraph x, to prevent a Member
who votes and thus exercises a political discretion, from taking into
consideration elements of a political nature, not contained in
Article 4. Thus, while, on the one hand, it is endeavoured to
interpret this provision as exhaustive, it is, on the other hand,
possible to interpret it as imposing only the minimum of qual-
ities, i.e., the fundamental qualities without which no State can
be admitted to the United Nations.

As the provision is capable of various interpretations, it follows
hat, in the first place, the preparatory work must be looked at, in
order to discover the exact scope of Article 4, in the minds of its
authors.

The preparatory work was submitted to the Court, and it appears
that the two paragraphs of Article 4 of the Charter were, in San
Francisco, each drafted by a different Committee: paragraph I
by Committee I/2, and paragraph 2 by Committee II/r.

The Rapporteur to Committee 1/2 submitted to the First Commis-
sion a report on the admission of new Members (San Francisco
Conference, Document No. 1160 1/2/76 (1), Vol. VII, p. 308), in
which it was said that the Committee had to consider the fun-
damental problem :

“The extent to which it was desirable to establish the limits
within which the Organization wouid exercise its discretionary
power with respect to the admission of new Members.’ (Italics
mine.)

Observing that adherence to the principles of the Charter and
complete acceptance of the obligations arising therefrom were
essential conditions to participation by States, the report explains
that :

“Nevertheless, two principal tendencies were manifested in the
discussions. On the one hand, there were some that declared
themselves in favour of inserting in the Charter specific con-
ditions which new Members should be required to fulfil especially
in matters concerning the character and policies of governments.
On the other hand, others maintain that the Charter should not
needlessly limit the Organization in its decisions concerning
requests for admission, and asserted that the Organization itself
would be in a better position to judge the character of candidates
for admission.’’

45
DISSENTING OPINION BY M. ZORICIÉ 99

Then, mentioning the conditions, or rather the qualities agreed on,
which are those of Article 4, the Report continues :

“It was clearly stated that the admission of a new Member
would be subject to study, but the Committee did not feel it
should recommend the enumeration of the elements which were to
be taken into consideration. It considered the difficulties which
would arise in evaluating the political institutions of States and
feared that the mention in the Charter of a study of such a nature
would be a breach of the principle of non-intervention, orif preferred,
of non-interference. This does not imply, however, that om passing
upon the admission of a new Member, considerations of all kinds
cannot be brought into account.’’ (Italics mine.)

And the report ends with these words:

“The text adopted sets forth more clearly than the Dumbarton
Oaks proposals those qualifications for membership which the
delegates deemed fundamental, and provides a more definite guide
to the General Assembly and Security Council on the admission
of new Members.’’ (Italics mine.)

This report was approved by Commission I (Report of Rap-
porteur of Commission I, Conference Doc. No. 1142. 1/9, Vol. VI,
p. 229).

It would seem that any doubt as to the nature of Article 4 is
dispelled by such a clear provision. The authors did not feel they
should ‘‘recommend the enumeration of the elements which were to
be taken into consideration”” ; they desired that “considerations of
all kinds” should ‘‘be brought into account” when it was necessary
‘to pass upon the admission of a new Member’’, and finally they
stated that the text set forth the conditions ‘‘which the delegates
deemed fundamental” and constituted a guide for determining
elegibility.

The above-mentioned text thus shows that Article 4 does not
contain exhaustive provisions, but on the contrary is a guide on
admissions, containing only the fundamental and indispensable
qualities required of a candidate. In other words, the conditions
of Article 4 are minimum conditions that must be fulfilled by new
Members, and without which Members cannot be admitted; but
these are not the only conditions to be taken into account when a
judgment is formed as to the desirability of admission ; for a
judgment as to desirability cannot be limited or deemed to be a
judgment relating exclusively to the fulfilment of the conditions
of Article 4.

The work of Committee II/z and its Report, relating to Article 4,
paragraph 2, confirmed this interpretation. The Committee had

46
DISSENTING OPINION BY M. ZORICIÉ I00

drafted a provision giving the General Assembly a discretionary
power as to the admission of new Members. Certain changes were
made by the Co-ordination Committee, and Committee II/1 became
anxious, as is seen in the minutes of its Fifteenth Meeting :

“The Secretary reported that he had been advised by the
Secretary of the Advisory Committee of Jurists that that Com-
mittee felt these texts would not in any way weaken the original
text adopted by the Committee. In the light of this interpretation,
the Committee approved the text.’’ (Vol. VIII, pp. 487-488.)

The report of the Rapporteur to Committee II/z is categorical.
It states briefly that the Committee considered a revision of the
text ‘‘in order to determine whether the power of the Assembly ....
was in no way weakened by the proposed text’’, and that ‘‘the
Committee was advised that the new text did not .... weaken the
right of the Assembly”. It goes on as follows :

“The Committee agreed that this interpretation should be
included in its minutes as the one that should be given to this
provision of the Charter, and on this basis approved the text
as suggested by the Co-ordination Committee.”’ (Vol. VIII, p. 495.)

It is quite clear that the Committee took special care that the
Assembly should have a discretionary power at the moment when
it decides, on the recommendation of the Council, whether a new
Member shall be admitted or not.

The two reports of the Committees were approved by the respect-
ive Commissions, and it is difficult to suppose that the carefully
chosen wording of these reports, considered first in the Committees,
and then by the Commissions, does not express their thoughts and
true intentions. On the contrary, I believe that these reports are
to be taken as agreements on the interpretation of the provisions
in question, and that consequently their terms must be understcod
and applied in their normal meaning as forming the surest means of
interpreting Article 4 of the Charter. In my view, the reports
quoted indicate the intention of the authors of the Charter not to
limit either the Security Council or the Assembly by the provisions
of Article 4, but to give them full freedom in the exercise of their
political duties, always with the exception that they should not
admit a State which, in their judgment, did not satisfy the minimum
conditions of Article 4, paragraph 1.

From what is said, it follows that the argument to the effect that
the terms of Article 4: “any such State’, would prohibit any
account being taken of political considerations not provided for in
Article 4, paragraph 1, is not convincing. The interpretation of
paragraph 2 cannot be based on a few isolated words, but depends on
the whole paragraph. The paragraph says that the admission “‘of

47
DISSENTING OPINION BY M. ZORICIC IOI

any such State will be effected by a decision of the General Assembly
upon the recommendation of the Security Council”. Consequently,
it is not sufficient to be ‘‘such’’ a State ; it is also necessary for the
Council to decide to make a recommendation, and for the Assembly
to decide whether it is willing to accept this recommendation or
not. The Charter therefore does not provide for the automatic
admission of “any such State” ; it subordinates submission to the
decisions of political organs with a discretionary power to base their
decisions (as has been shown) on any kind of considerations.

In any case, it would seem difficult to assert, on the one hand,
that the words “any such State’ in paragraph 2 of Article 4,
prohibit the introduction of political considerations which could
be superimposed on the conditions of paragraph x and, on the
other hand, to maintain that paragraph 2 is concerned only with
the procedure for admission.

An interpretation to the effect that decisions on admission are
governed by political considerations notwithstanding Article 4,
appears to have been given by the General Assembly itself, as is
seen in the first Resolution adopted by it on November 17th, 1947,
by 46 votes against 1, with 6 abstentions. The Resolution recom-
mends the permanent Members of the Security Council to consult
together with a view to reaching an agreement on the admission of
candidates whose admission has not yet been recommended, and to
submit their conclusions to the Security Council. (Journal of the
General Assembly, No. 56, November roth, 1947, p. 4.) Can it be
suggested that the only purpose of this Resolution was to invite the
permanent Members to agree solely on the question whether the
conditions of Article 4 were fulfilled or not ? I do not think it can
be contested that the Assembly here had in view a political agree-
ment based on quite general political considerations.

*k
* *

Apart from the preparatory work, the general structure of the
Charter shows the conclusions drawn from the preparatory work to
be exact. This will be seen from a study of (1) the powers and
duties of the Security Council, and (2) the method of admission of
States to the United Nations.

(x) Article 24 of the Charter places on the Security Council
“Primary responsibility for the maintenance of international peace
and security”. This duty comes before all others, and, failing an
express provision, I do not think that the powers and duties of the
Council under Article 24, a fundamental article of the Charter, can
be limited merely by a restrictive interpretation of Article 4; partic-
ularly as, in my opinion, such an interpretation would be quite

48
DISSENTING OPINION BY M. ZORICI¢ 102

contrary to the intentions of the authors of these provisions, as
expressed in the reports quoted above. Moreover, there can be no
doubt that it is because of this duty that Article 4, pararaph 2,
only gives to the Assembly the right to decide on the admission of
new Members subject to the previous recommendation of the
Security Council. This constitutes an exception to the general rule
contained in Article 10 as to the rights of the Assembly ; this excep-
tion can only be understood by bearing in mind the task entrusted
to the Council by Article 24. As the report of the Rapporteur of
Committee II/z shows, the principle whereby the Assembly must
admit new Members on the recommendation of the Security Council
only, is derived from the idea that “the purpose of the Charter is
primarily to provide security against a repetition of the present war
and that, therefore, the Security Council should assume the initial
responsibility of suggesting new participating States”. (Doc. 666,
I1/1/26/1 (a), San Francisco Conference, Vol. VII, p. 451.)

How could the Council fulfil its duties if it was strictly limited by
the criteria mentioned in Article 4, paragraph 1? Such a limita-
tion on the Council would prevent it from declaring against the
admission of a State even if it thought that such admission would
have serious consequences for general international stability and
consequently for the maintenance of peace. Such a case may well
arise even though the candidate fulfils all the conditions of Article 4 ;
for the admission of a State might create tension with other Members
or non-Members of the Organization, and might give rise to expres-
sions of mistrust, discontent and injustice ; whilst, on the other
hand, its admission might be held undesirable from the point of
view of harmonious co-operation within the Organization. These
are essentially political considerations that could not be, and are
not, limited by Article 4. Evidently the authors of the Charter
could not impose such extensive duties on the Council (Article 24)
and, at the same time, limit its powers in such a way as to prevent
it from carrying out properly its main task.

In the supreme interests of the Organization, the members
of the Council must therefore have a wide discretion. They can
and must take account of every kind of political considerations,
even if these do not fall within Article 4.

(2) It has already been said that nothing obliges a Member to
give a reason for its vote. The vote is by “‘yes” or “‘no’’, unless
the Member abstains. Consequently, at the moment of voting,
there is no possibility of imposing a condition. A condition could
only be expressed in the discussion that takes place in the competent
organs before the vote. The documents placed before the Court
show that, during these discussions, Members have adopted very

49
DISSENTING OPINION BY M. ZORICI¢ 103

different positions, according to the political requirements of the
case under discussion. Not only have some delegations adopted
differing points of view, but the same delegations have often put
forward one argument in one case, and a contrary argument in
another.

There is nothing surprising in this. It is a question of policy.
The Council is an essentially political organ and not a Court of
Justice. How then could freedom of speech in this political organ
be limited ? If a Member was not legally entitled to take account
of political considerations in the statements made by him on the
subject of the vote which takes place at the end of discussions,
these latter would become particularly difficult. The result
would be to encourage hypocrisy and mental reservations.
Moreover, discussion and political reasons of any kind may no
doubt decide a vote, but they do not necessarily do so. It is
possible that a Member may state certain views and that then,
convinced by the arguments of others, or for a political reason,
he may, when voting, be influenced by considerations quite different
from those he had put forward during the discussion.

Consequently, it is quite impossible to determine the reasons on
which a Member’s vote depends, for they are the subject of a
mental process that cannot be controlled. Asa result, seeing that
there is no rule of law obliging a Member to give reasons for his
vote, he is juridically entitled to vote according to his own opinion,
subject to what follows:

If the exercise of the right to vote is left to the discretion of
Members of the Council and of the Assembly, it must be emphasized
that this cannot upon any pretext authorize them to act arbi-
trarily. Any organization, and especially that of the United
Nations, is, as a general principle, founded on good faith. This
rule, which all States have bound themselves to observe when
signing the Charter (Article 2/2), requires that a Member shall fulfil
its obligations in accordance with the purposes of and in the inter-
ests of the Organization. This rule is assumed to have been
observed, failing proof to the contrary.

The work of a Court of Justice involves primarily the application
of rules of law to concrete cases. It follows that the first task of
the Court is to consider what are the concrete cases from which
the application for an opinion arises. That this should be the
Court’s procedure is the more evident from the fact that concrete
examples have been drawn to its attention in the documents supplied
by the Secretariat of the United Nations. These documents show
that there was only one case in which a Member expressly made
his vote dependent on the realization of a condition. It was in
regard to the admission of ex-enemy States. I shall come to this
later. In no other case was there a question of any conditions to

50
DISSENTING OPINION BY M. ZORICI¢ 104

which a vote was made subject, but rather of various elements
of appreciation such as might all, moreover, come within the class
of qualitics required in Article 4, paragraph 1.

In the light of the foregoing, I arrive at the following reply to
the first part.of the question :

A Member of the United Nations, which is called upon to vote,
is juridically entitled to make its vote depend on conditions not
expressly provided by paragraph r of Article 4 of the Charter.
This right is derived from :

(1) the supreme duty of the Security Council, i.e. the main
responsibility for the maintenance of peace and security. This
responsibility rests in particular on the permanent Members of the
Council, and the exercise of their political prerogatives is not
limited by Article 4, but only by the legal obligation to act in good
faith and in the interest of the Organization ;

(2) the discretionary right to vote without giving reasons for the
vote, and

(3) the nature of Article 4 of the Charter, which cannot be
considered as exhaustive, but on the contrary as only indicating
the minimum conditions, without the fulfilment of which a State
cannot be admitted.

IV.

I now come to the second part of the question put to the Court,
which is, in substance, whether a Member may subject its affirm-
ative vote on the admission of a State to the condition that other
States be admitted together with that State.

As I have already said, there is nothing in common between the
conditions in Article 4 and the condition that several States should
beadmitted together. Article 4 only concerns the qualities required
of a State for admission, whilst the candidate State has no influence
on the result of an application made to other Members of the
Security Council. The condition of simultaneous admission has
nothing to do with Article 4 of the Charter, but is a political matter
for States.

The Court has decided to give an answer to this question, and
to give it in an abstract way. This leads me to make the following
remarks :

Although the second question is an abstract one, it must evidently
relate to the only concrete case of this nature that has arisen,
namely to the discussion on the admission of ex-enemy States. This
discussion took place in the Security Council during the meetings
referred to in the recitals to the General Assembly’s Resolution of

SI
DISSENTING OPINION BY M. ZORIÉIC 105

November 17th, 1947. Consequently, however abstract the Court’s
reply may be, it will necessarily be understood as relating to this
case and will be interpreted as an indirect judgment on the action
of certain members of the Council. Moreover, this interpretation
will be given in complete ignorance of the exceptional circumstances
of the case and of the arguments then put forward.

It follows, in my view, that, having decided to give an answer,
the Court should have done so by dealing with the concrete case
from which the question arose ; especially as there are legal elements
in that case which, when separated from the political elements,
would permit of the giving of areply based on law. The facts were
as follows:

A permanent member of the Security Council had declared that
he would only vote for the admission of two ex-enemy States on
condition that the other members of the Council would undertake
to vote for the admission of the three other ex-enemy. States. This
was truly a condition, the only one that has ever been laid down ; a
previous proposal made by another permanent member, for the
simultaneous admission of several other States, contained no
condition and, in particular, did not make the admission of one
group depend on the admission of the other. The admission of the
ex-enemy States is thus the only case to which the request for an
opinion can refer,

The declaration of the member in question was founded on legal
arguments drawn from the Declaration of Potsdam and from the
peace treaties with the five ex-enemy States. These instruments
have been invoked on the ground that they contain an obligation
by the Signatory Powers to support the application for admission,
and it has been maintained that the Potsdam Declaration makes
a very clear distinction between the admission of the five ex-enemy
States and all other States.

The Court has not been asked to consider or interpret the provi-
sions in question, but I consider that the above facts cannot be
disregarded ; for the whole question depends on them. The
following considerations will serve to show the importance of these
facts :

(x) They show that the question relates to a special unpre-
cedented case, and one that cannot recur; it follows that the
‘question raised by this case cannot be treated in the abstract ; and

(2) they are decisive on the point whether, in the particular
case, the member who asked for the simultaneous admission of all
ex-enemy States was legally entitled to introduce this condition
into the debate, and to make his vote depend on it.

52
DISSENTING OPINION BY M. ZORICIÉ 106

The permanent member in question, rightly or wrongly, main-
tained its interpretation of the Declaration of Potsdam and of the
peace treaties. For that member, these instruments involved an
obligation on signatory States to support applications for admis-
sion. The Declaration of Potsdam and the treaties of peace were
subsequent to the Charter, and as such an obligation does not
conflict with those arising from the Charter (Art. 103 of Charter),
the member in question was entitled to rely on them.

It goes without saying that the co-signatories of these instru-
ments were free to accept this interpretation or not. What is
decisive, for the question before the Court, is not the correctness
of the interpretation made by that State, but the right of that
State to rely on it, in the same way as the other signatory States
were entitled to rely on their interpretation. This right is
guaranteed by the principle of the sovereign equality of States
which underlies the organization of the United Nations (Art. 2 of
Charter). It follows that the member in question was juridically
entitled to maintain its interpretation and therefore to call for
the simultaneous admission of the ex-enemy States.

(Signed) Zoritié.

53
